Appellant presents his motion for a rehearing with much force. Among other propositions, he asserts that the acts and declarations of a co-conspirator, made after the conspiracy is ended, are inadmissible against an accused; also, that an accomplice cannot be corroborated by proof of his own acts and statements, in the absence of the accused; also, that an accomplice cannot corroborate himself. With all of these *Page 39 
propositions, we are in hearty accord, but fail to see their application in this case. The witness Blackburn was an accomplice, a confessed co-principal with appellant, in the alleged robbery, and while on the witness stand, testified fully to the details of said occurrence, stating, among other things, that he and appellant took from Mr. Miller, the party claimed to have been robbed, his watch, which was concealed in the ceiling of the house occupied by appellant. There remained but one thing needful, in order to make out a case for the State, and that was to corroborate the testimony of said accomplice. This burden the State sought to meet by the testimony of the officers, that they found the watch of Mr. Miller in the ceiling of said house, so occupied by the appellant. Was the fact of finding said watch at said place, legitimate testimony? We think so. Appellant's objection to said testimony as to the finding of said watch, seems to be wholly based on the proposition that appellant was not present at the time the search was made, and further, that the information which caused the officers to look for said watch at said place, came from one Hollobaugh, who in turn got the same from said Blackburn.
The State merely offered proof of the finding of the watch at a given time and place, to which appellant objected, and in order to give support to his objection, himself introduced the evidence that the officers learned of the whereabouts of said watch from Hollobaugh. If this latter evidence was objectionable, the State cannot be charged with its introduction. The case of Short v. State, 61 S.W. Rep., 305, is cited and discussed at length, as a case in point, and holding adversely to our views, as expressed in the original opinion. We are unable to find any similarity. In said case, the accomplice not only testified for the State to the details of the alleged crime, but in addition, the State placed in evidence, by a witness named Collins, a confession made by the accomplice to Collins, in the absence of appellant. This court held such evidence inadmissible and this was the only point in the Short case. This sheds no light on the instant case. Not only did the State not put in evidence any statement of Hollobaugh, by means of which the officers found said watch, but his name was not mentioned by them; nor did the State offer any proof from said officers as to why or how they came to go to appellant's house and make the search which resulted in the finding of said watch.
The question as to the admissibility of the testimony of the confession of an accomplice is not in this case. The State introduced no such evidence. Certainly the appellant could not himself introduce the same, and then seek a reversal because thereof.
Hollobaugh was a witness for the State. He denied any complicity in the robbery, and no witness said that he had anything to do with it, but it appeared that he was a friend of the accomplice Blackburn, and that Blackburn used his pistol in *Page 40 
accomplishing the crime. We think the court was justified in not assuming that Hollobaugh was an accomplice, and in submitting the question as to whether such was his character, to the jury.
The question of the sufficiency of the State's testimony to corroborate the accomplice Blackburn, being primarily for the jury, and they having decided the same against him, we would not feel warranted under the facts in disturbing their verdict.
Finding no reversible error complained of in the motion, the same is overruled.
Overruled.